             Case 1-18-44979-cec         Doc 15     Filed 12/07/18     Entered 12/08/18 00:07:12

                                      United States Bankruptcy Court
                                      Eastern District of New York
In re:                                                                                 Case No. 18-44979-cec
Robert Baldino                                                                         Chapter 7
Angela Baldino
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0207-1          User: admin                  Page 1 of 2                   Date Rcvd: Dec 05, 2018
                              Form ID: 318DF7              Total Noticed: 50


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 07, 2018.
db/jdb          Robert Baldino,    Angela Baldino,    58 Pitney Ave,    Staten Island, NY 10309-1917
smg            +NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9345101        +Angiuli & Gentile,    60 Bay St,    Staten Island, NY 10301-2514
9345104         Cap1/l&t,    PO Box 30253,    Salt Lake City, UT 84130-0253
9345113         Dominick Russo,    Monmouth County Special Civil Part,     71 Monument St,
                 Freehold, NJ 07728-1747
9345115         Empire Blue Cross Blue Shield,     Central Region- CCOA,    PO Box 73651,
                 Cleveland, OH 44193-1177
9345116       ++FORSTER & GARBUS LLP,    60 VANDERBILT MOTOR PARKWAY,     P O BOX 9030,    COMMACK NY 11725-9030
               (address filed with court: Forster & Garbus LLP,       60 Vanderbilt Motor Pkwy,
                 Commack, NY 11725-5710)
9352402        +Ford Motor Credit Company LLC,     c/o Schiller, Knapp,,    Lefkowitz & Hertzel, LLP,
                 950 New Loudon Road,    Latham, NY 12110-2100
9345119         Ingram & Associates,    PO Box 860102,    Minneapolis, MN 55486-0102
9345120         Ingram and Associates,     General Trust Deposit,    PO Box 860102,   Minneapolis, MN 55486-0102
9345122         Leopold Gross & Sommers, PC,     16 Court St Ste 1903,    Brooklyn, NY 11241-1019
9345123         Lincoln Auto Finance,    PO Box 542000,    Omaha, NE 68154-8000
9345129         Mount Sinai,    PO Box 3472,    New York, NY 10008-3472
9345130         North Shore CHHA Staten Island,     1200 South Ave,    Staten Island, NY 10314-3413
9345131         Northwell Health,    PO Box 29772,    New York, NY 10087-9772
9345132         Professional Claims Bureau Inc,     PO Box 9060,    Hicksville, NY 11802-9060
9345133         Selip & Stylianou,    199 Crossways Park Dr,     Woodbury, NY 11797-2016
9345141         United Medical Surgical,     PO Box 9112,   Uniondale, NY 11555-9112
9345142         Visa Dept Store National Bank/Macy’s,     Attn: Bankruptcy,    PO Box 8053,
                 Mason, OH 45040-8053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Dec 05 2018 18:18:56
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Dec 05 2018 18:18:47
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,     New York, NY 10014-9449
9345099         EDI: PHINAMERI.COM Dec 05 2018 23:18:00      Americredit/ GM Financial,     PO Box 183583,
                 Arlington, TX 76096-3583
9345100         EDI: PHINAMERI.COM Dec 05 2018 23:18:00      Americredit/Gm Financial,     Attn: Bankruptcy,
                 PO Box 183853,   Arlington, TX 76096-3853
9345103         EDI: TSYS2.COM Dec 05 2018 23:18:00      Barclays Bank Delaware,    Attn: Correspondence,
                 PO Box 8801,   Wilmington, DE 19899-8801
9345102         EDI: TSYS2.COM Dec 05 2018 23:18:00      Barclays Bank Delaware,    PO Box 8803,
                 Wilmington, DE 19899-8803
9345106         EDI: CAPITALONE.COM Dec 05 2018 23:18:00      Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238-1119
9345105         EDI: CAPITALONE.COM Dec 05 2018 23:18:00      Capital One,    PO Box 26625,
                 Richmond, VA 23261-6625
9345107         EDI: CAPITALONE.COM Dec 05 2018 23:18:00      Capital One,    Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
9345108         EDI: CAPITALONE.COM Dec 05 2018 23:18:00      Capital One NA,
                 Attn: General Correspondence/Bankruptcy,    PO Box 30285,    Salt Lake City, UT 84130-0285
9345109         EDI: RCSFNBMARIN.COM Dec 05 2018 23:18:00      Credit One Bank,    PO Box 60500,
                 City of Industry, CA 91716-0500
9345110         EDI: RCSFNBMARIN.COM Dec 05 2018 23:18:00      Credit One Bank N.A.,    PO Box 60500,
                 City of Industry, CA 91716-0500
9345111         EDI: DISCOVER.COM Dec 05 2018 23:18:00      Discover Fin Svcs LLC,    PO Box 15316,
                 Wilmington, DE 19850-5316
9345112         EDI: DISCOVER.COM Dec 05 2018 23:18:00      Discover Financial,    PO Box 3025,
                 New Albany, OH 43054-3025
9345114         EDI: TSYS2.COM Dec 05 2018 23:18:00      Dsnb Macys,   PO Box 8218,    Mason, OH 45040-8218
9345117        +EDI: FORD.COM Dec 05 2018 23:18:00      Frd Motor Cr,   PO Box BOX542000,     Omaha, NE 68154-8000
9345118         EDI: PHINAMERI.COM Dec 05 2018 23:18:00      Gm Financial,    PO Box 181145,
                 Arlington, TX 76096-1145
9345121         E-mail/Text: bknotificationdistribution@jhcapitalgroup.com Dec 05 2018 18:19:11
                 Jh Portfolio Debt Equi,   5757 Phantom Dr Ste 225,    Hazelwood, MO 63042-2429
9345124         EDI: FORD.COM Dec 05 2018 23:18:00      Lincoln Automotive Financial Service,     Attn: Bankruptcy,
                 PO Box 542000,   Omaha, NE 68154-8000
9345125         EDI: RMSC.COM Dec 05 2018 23:18:00      Lowe’s/Synchrony Bank,    PO Box 530914,
                 Atlanta, GA 30353-0914
9345126         EDI: MERRICKBANK.COM Dec 05 2018 23:18:00      Merrick Bank Corp,    PO Box 9201,
                 Old Bethpage, NY 11804-9001
                 Case 1-18-44979-cec              Doc 15        Filed 12/07/18          Entered 12/08/18 00:07:12




District/off: 0207-1                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 05, 2018
                                      Form ID: 318DF7                    Total Noticed: 50


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
9345127         EDI: MERRICKBANK.COM Dec 05 2018 23:18:00      Merrick Bank/Cardworks,    Attn: Bankruptcy,
                 PO Box 9201,   Old Bethpage, NY 11804-9001
9345128         EDI: MID8.COM Dec 05 2018 23:18:00      Midland Funding,    2365 Northside Dr Ste 30,
                 San Diego, CA 92108-2709
9345134         EDI: RMSC.COM Dec 05 2018 23:18:00      Syncb/Lord & Taylor,    Attn: Bankruptcy,   PO Box 965060,
                 Orlando, FL 32896-5060
9345135        +EDI: RMSC.COM Dec 05 2018 23:18:00      Syncb/lowes,   PO Box 956005,    Orlando, FL 32896-0001
9345137         EDI: RMSC.COM Dec 05 2018 23:18:00      Synchrony Bank/Lowes,    Attn: Bankruptcy Dept,
                 PO Box 965060,   Orlando, FL 32896-5060
9345136         EDI: RMSC.COM Dec 05 2018 23:18:00      Synchrony Bank/jcp,    PO Box 960090,
                 Orlando, FL 32896-0090
9345138         EDI: WTRRNBANK.COM Dec 05 2018 23:18:00      Td Bank USA/Targetcred,    PO Box 673,
                 Minneapolis, MN 55440-0673
9345140         E-mail/Text: bankruptcydepartment@tsico.com Dec 05 2018 18:18:54       Transworld Systems INC,
                 PO Box 15520,   Wilmington, DE 19850-5520
9345139         E-mail/Text: bankruptcydepartment@tsico.com Dec 05 2018 18:18:54       Transworld Systems INC,
                 507 Prudential Rd,   Horsham, PA 19044-2308
                                                                                              TOTAL: 30

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 07, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 5, 2018 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;tmoss@windelsmarx.com;n159@ecfcbis.com;jryan@windelsmarx.com
              Kevin Zazzera    on behalf of Debtor Robert Baldino kzazz007@yahoo.com
              Kevin Zazzera    on behalf of Joint Debtor Angela Baldino kzazz007@yahoo.com
              Martin A Mooney   on behalf of Creditor   Ford Motor Credit Company LLC as agent for CAB East LLC
               ahight@schillerknapp.com, kcollins@schillerknapp.com;bfisher@schillerknapp.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 5
              Case 1-18-44979-cec                     Doc 15   Filed 12/07/18     Entered 12/08/18 00:07:12


Information to identify the case:
Debtor 1              Robert Baldino                                            Social Security number or ITIN   xxx−xx−5964
                      First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2              Angela Baldino                                            Social Security number or ITIN   xxx−xx−7419
(Spouse, if filing)
                      First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−18−44979−cec



Order of Discharge and Final Decree                                                                              Revised: 12/15



IT IS ORDERED:
A discharge under 11 U.S.C. § 727 is granted to:

           Robert Baldino                                              Angela Baldino




IT IS FURTHER ORDERED:

        • Alan Nisselson (Trustee) is discharged as trustee of the estate of the above−named debtor(s) and
          the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                    BY THE COURT

Dated: December 5, 2018                                             s/ Carla E. Craig
                                                                    United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                         Chapter 7 Order of Discharge and Final Decree                   page 1
          Case 1-18-44979-cec          Doc 15     Filed 12/07/18       Entered 12/08/18 00:07:12


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
